Mr. Justice Creighton delivered the opinion of the court. This was a suit in replevin commenced by appellant against appellee, before a justice of the peace of Clay county. After trial and judgment in the justice court the case was appealed to the County Court, and from the judgment of that court an appeal. is prosecuted to this court. The controversy involves the ownership of a few fence posts, worth less than $20. The case has been tried by jury five times. All the material questions involved in this appeal are dependent upon the state of the evidence, and the record does not purport to contain all the evidence. Where the bill of exceptions does not purport to contain all the evidence, the court must presume that there was sufficient proper evidence .to warrant the verdict and sustain the judgment, and in such case, unless some error not dependent upon the evidence is well assigned, the judgment of the trial court should be affirmed. There are other defects in both the record and the abstract but the one above noted'is all controlling, in a case of this character, and the others need not be discussed. The judgment of the County Court is affirmed. Affirmed.